ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of three counts of delivery of a controlled substance, in violation of section 195.211 RSMo 1994. Defendant was sentenced as a prior drug offender to three ten-year terms of imprisonment. Two of the terms were to be served concurrently and one term was to be served consecutively for a total of twenty years’ imprisonment. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).